IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          March 26, 2008

                                     No. 07-60665                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


H. LYNDON TAYLOR and BARBARA L. TAYLOR,

                                                  Petitioners,
v.

COMMISSIONER OF INTERNAL REVENUE,

                                                  Respondent.



                           Appeal from the Decision of the
                              United States Tax Court
                                    No. 13834-06


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
       Plaintiffs-Appellants H. Lyndon Taylor and Barbara L. Taylor (“the
Taylors”), pro se, appeal the Tax Court’s dismissal of their petition for failure to
prosecute. For the following reasons, we AFFIRM.
       On April 24, 2006, the Commissioner of the Internal Revenue issued a
notice of deficiency to the Taylors, indicating a federal income tax deficiency of
$2,358 for the 2003 tax year. The Taylors filed a timely petition on the Tax


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-60665

Court contesting the notice of deficiency and seeking a redetermination of the
asserted deficiency. In the same petition, the Taylors also sought a tax refund
in the amount of $20,570 and sanctions against the Commissioner, as well as
other relief.
      The Taylors did not appear, in person or through counsel, at the trial held
before the Tax Court on June 11, 2007. During that trial, the Commissioner
conceded that the Taylors were not liable for the deficiency and moved to dismiss
the additional claims in the Taylors’ petition for failure to prosecute. The Tax
Court noted during the trial that the Taylors’ filings were “outrageous” and in
a decision dated June 20, 2007, the court held that the Taylors had no deficiency
for the 2003 tax year, nor had they overpaid that year. The court then dismissed
the Taylors’ remaining claims for lack of prosecution. Thereafter, the Taylors
filed several post-trial motions, including a motion for new trial, a motion for
sanctions against the Commissioner, a motion to vacate or revise the decision,
a motion for reconsideration, and a motion to strike Tax Court Rule 160. The
Tax Court denied each of the motions. The Taylors timely appealed.
      We review the Tax Court’s dismissal for failure to prosecute for abuse of
discretion. Stearman v. C.I.R., 436 F.3d 533, 535 (5th Cir. 2006) (citation
omitted). The Tax Court may dismiss a case at any time for failure of a
petitioner to properly prosecute his case. TAX CT. R. 123(b). Moreover, “[f]ailure
to produce evidence, in support of an issue of fact as to which a party has the
burden of proof and which has not been conceded by such party’s adversary, may
be ground for dismissal or for determination of the affected issue against that
party.” TAX CT. R. 149(b).
      The record shows that the Tax Court issued a notice to the Taylors setting
their case for trial on June 11, 2007. The notice stated explicitly: “YOUR
FAILURE TO APPEAR MAY RESULT IN DISMISSAL OF THE CASE AND
ENTRY OF DECISION AGAINST YOU.” The record also shows that the

                                        2
                                   No. 07-60665

Taylors failed to appear at the trial and have offered no reason for this absence.
This reason alone is sufficient to uphold the Tax Court’s judgment. However, it
should also be noted that we agree with the Tax Court that, with the exception
of their claim that they did not owe a deficiency, the Taylors’ filings in the Tax
Court consisted of only “outrageous and preposterous documents.” See Parker
v. C.I.R, 117 F.3d 785, 787 (5th Cir. 1997)(“Although some latitude may be
afforded to pro se taxpayers who misunderstand the nature of the tax laws, pro
se status is not a license to litter the dockets of the federal courts with ridiculous
allegations . . . .”).   Moreover, to the extent that any of their claims are
cognizable, the record reveals that Taylors have failed to submit any meaningful
evidence to the Tax Court in support of their claims.
      Based on this record, we cannot conclude that the Tax Court abused its
discretion in dismissing this case for failure to prosecute. We therefore AFFIRM
the judgment of the Tax Court.




                                          3